FORM notthrg


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                      Case No.: 0:20−bk−09180−BMW

   JOSE ALBERTO HERNANDEZ                                   Chapter: 7
   PO BOX 13074
   SAN LUIS, AZ 85349
   SSAN: xxx−xx−9678
   EIN:

Debtor(s)


                                 NOTICE OF TELEPHONIC HEARING
A hearing in the above−captioned case will be held on 12/7/20 at 01:15 PM before the Honorable Brenda Moody
Whinery. Any interested party is to appear by telephone. Interested parties are to call 1.877.873.8017 to appear for
the hearing. The access code is 7011796. The Honorable Brenda Moody Whinery will consider and/or act upon the
following matter(s) at the hearing:

DEBTOR'S APPLICATION TO REAFFIRM DEBT WITH LAKEVIEW LOAN SERVICING, LLC REGARDING
THE RESIDENTIAL REAL PROPERTY LOCATED AT 1613 W. AMERICA STREET, SAN LUIS, AZ.

Please confirm a telephonic appearance by sending an email to Courtroom Deputy Rebecca Volz, at
Rebecca_Volz@azb.uscourts.gov, at least three (3) business days prior to the hearing. The email is to include the full
name of the person appearing and that person's relationship to the case, the case name, and the case number.


Date: November 4, 2020

Address of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                           George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 0:20-bk-09180-BMW            Doc 33 Filed 11/04/20 Entered 11/04/20 11:52:29                      Desc
                                      Notice of Tel Hearing Page 1 of 1
